internal_revenue_service number release date index number ------------------- -------------------------------- ----------------------------- -------- ---------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-131733-08 date january legend taxpayer daughter daughter’s spouse trust trust trust trust trust trust trust trust trust trust date ---------------------------------------------- ------------- ----------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------- ------------ ----------------------------- --------------------------- --------------------------- ---------------------------- --------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------ ------------ ------------ -------------------------- plr-131733-08 -------------------------- ----------------------- ------------------- ---------------------- ---------------- -------- --------- --------- -------------- date date date attorney state state p m n state statute ------------------------------------------------------------------ state statute ------------------------------------------------------------------ state statute ------------------------------------------------------------------ case case -------------------------------------------------------------- --------------------------------------------------------------------------------------- ------------------------------------------------------------------ --------------------------------------------------------------------------------------- -------------------- -------- case case dear ---------------- this is in response to a letter dated date and other correspondence requesting rulings regarding the federal estate and gift_tax consequences of the proposed reformation of certain trusts and of the proposed correction of certain deeds the facts submitted are as follows on date taxpayer executed nine substantially identical irrevocable trusts trusts for her grandchildren and great grandchildren on date taxpayer executed trust for the benefit of another great grandchild trust is substantially_similar to the other nine trusts except as discussed below attorney drafted the trusts collectively referred to as trusts sec_3 of each trust provides that each beneficiary shall have the right for days following the transfer of property to the trust to withdraw all of the property if the beneficiary fails to exercise this right within days the withdrawal right expires the withdrawal right is not cumulative taxpayer as trustor and the trustee shall provide days written notice of the beneficiary’s right to withdraw property each year and the notice shall be delivered ten days before the date the property is transferred section a of each trust provides that the trusts will continue until the beneficiary reaches age at which time the trustee is to distribute the remaining trust property outright to the beneficiary if the beneficiary dies prior to complete distribution of the trust estate then the trust estate will be distributed to the deceased beneficiary’s lineal_descendants or if there are no surviving lineal descendents of the deceased beneficiary to taxpayer’s surviving lineal_descendants in equal shares plr-131733-08 sec_5 and b through f include provisions that are generally included in a supplemental needs trust these provisions give the trustee the absolute discretion to distribute income and or principal for the beneficiary’s supplemental needs so long as such allowances do not disqualify the beneficiary from any government assistance or similar assistance from a private source these provisions provide that the trustee’s exercise of discretion in determining when and if the beneficiary needs supplemental care is conclusive that the property held in the trust is not for the beneficiary’s primary support and that the beneficiary has no entitlement to the income or principal of the trust except as the trustee in the trustee’s complete unfettered discretion elects to disburse section of each trust provides that the trust shall be construed and administered under the laws of state sec_4 of each trust provides that the trust is irrevocable on date sec_2 and taxpayer transferred certain interests in a parcel of real_estate property to trust sec_1 and property is located in state prior to date taxpayer owned an undivided one-third interest in property and taxpayer’s daughter daughter and daughter’s spouse each owned an undivided one-third interest in property on date deed transferred taxpayer’s partial interest equal to p per grantee in the entire property to daughter daughter’s spouse trust trust and trust deed stated that each grantee’s p interest is to have a dollar value of no more than and no less than dollar_figure on date deed transferred taxpayer’s partial interest equal to m per grantee in the entire property to daughter daughter’s spouse trust trust and trust each beneficiary of trust and received a letter notifying each beneficiary that an interest in property equal to no more and no less than dollar_figure was transferred to each trust and each beneficiary had the right to withdraw the transferred property from his or her trust on date deed transferred taxpayer’s partial interest equal to n per grantee in taxpayer’s remaining interest in property to a revocable_trust created by daughter and daughter’s spouse trust trust and trust attorney prepared all of the deeds daughter is the current trustee of each trust the beneficiaries of trust sec_1 and have reached age to date the assets in trust sec_1 and have not been distributed taxpayer intended that the transfers to trusts would be completed gifts that would be excluded from her estate for federal estate_tax purposes and that such completed gifts would be gifts of present interests that would qualify for the federal gift_tax annual exclusion taxpayer also intended that all of the income from each trust would be distributed to the beneficiary at least annually and that principal would only be distributed from each trust for the beneficiary’s support if resources from other sources were unavailable finally taxpayer intended to transfer an undivided p interest per grantee in taxpayer’s undivided one-third interest in property with deed an undivided plr-131733-08 m interest per grantee in taxpayer’s remaining interest in property with deed and an undivided n interest per grantee in taxpayer’s remaining interest in property with deed upon review of some of the deeds transferred to trusts daughter discovered the errors attorney made in drafting the trusts and deeds in an affidavit affidavit attorney states that i he erroneously included language in sec_5 b d and f in the trusts ii he did not discuss this language with taxpayer iii this language is typically included in trusts drafted to allow an elderly trust_beneficiary to continue government provided assistance iv taxpayer did not direct him to include this language v the language is inconsistent with taxpayer’s intent and vi none of the beneficiaries of trusts were elderly or receiving or likely to receive any state assistance for support further in the affidavit attorney states that a title company refused to insure the ownership of property due to defects in deed sec_1 and that were prepared by him to correct the scrivener’s errors in trusts pursuant to state statute taxpayer the beneficiaries and contingent beneficiaries of trusts and daughter as trustee of trusts will execute two nonjudicial agreements agreement for trust sec_1 and and agreement for trust sec_4 and the agreements will reform trusts effective as of the date taxpayer executed each trust as follows each trust will provide that all of the net_income shall be distributed annually each beneficiary has the right to withdraw accumulated income from his or her trust upon thirty days written notice to the trustee all accumulated income will be distributed as soon as practicable after the agreements are executed require the trustee to distribute so much principal as the trustee reasonably determines is necessary for the beneficiary’s support after taking into consideration the beneficiary’s income sources of support and resources and sec_5 b c d and f are deleted from each trust instrument in addition agreement will also provide that trust sec_1 and have terminated because each respective beneficiary has reached age pursuant to state statute the executed agreements will be filed in the appropriate state court correction deeds will be filed in state as corrected deed transfers an undivided p per grantee in taxpayer’s undivided one-third interest in property as of date deed transfers an undivided m per grantee in taxpayer’s remaining interest in property as of date and deed transfers an undivided n per grantee in taxpayer’s remaining interest in property as of date taxpayer has requested the following rulings as a result of the correction deeds due to scrivener’s errors the transfers of interests in property to trust sec_1 and resulted in completed gifts on the date the original deeds were executed in the percentages described in the correction deeds plr-131733-08 as a result of the reformation of trusts due to scrivener’s errors pursuant to state law and agreement sec_1 and taxpayer’s transfers to trusts will be treated as completed gifts of present interests that qualify for the federal gift_tax annual exclusion under sec_2503 as a result of the reformation of trusts due to scrivener’s errors pursuant to state law and agreement sec_1 and the assets of trusts will not be includible in taxpayer’s gross_estate under sec_2033 sec_2035 sec_2036 sec_2038 or sec_2041 ruling sec_2501 of the internal_revenue_code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident under sec_2511 the tax imposed by sec_2501 applies whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_25_2511-2 of the gift_tax regulations provides that a gift is complete to the extent the donor has so parted with dominion and control as to leave in him no power to change its disposition whether for his own benefit or for the benefit of another under sec_25_2511-2 a gift is incomplete in every instance in which a donor reserves the power to revest the beneficial title to the property in himself a gift is also incomplete if and to the extent that a reserved power gives the donor the power to name new beneficiaries or to change the interests of the beneficiaries as between themselves the supreme court of state in case stated the rule is well established that where a deed is drawn with the intent to carry out a prior agreement to convey property but by mistake of the scrivener does not fulfill such intention equity will correct such error by reforming the instrument to conform to the intention of the parties in case the court_of_appeals of state stated the doctrine_of relation back permits a party to a conveyance of real_property to correct an erroneous legal description in the original deed by filing a subsequent or correction deed the correction then becomes effective as of the date of the original deed in this case the facts support the conclusion that the original deeds do not reflect the true intent of the parties and that the errors were due to scrivener’s errors plr-131733-08 accordingly under state law taxpayer may file correction deeds therefore based upon the facts submitted and the representations made we conclude that as a result of the correction deeds the transfers of property to trust sec_1 and are completed gifts for federal gift_tax purposes as of the date of the execution of the original deeds and the value of the gifts will be determined by using the percentages described in the correction deeds ruling sec_2503 provides that in the case of gifts other than gifts of future interests in property made to any person by the donor during the calendar_year the first dollar_figure adjusted for inflation as provided in sec_2503 of such gifts to such person shall not be included in the total_amount_of_gifts made during such year this annual exclusion is only available for gifts of present interests in property sec_25 b provides that a present_interest in property is an unrestricted right to the immediate use possession or enjoyment of property or the income from property such as a life_estate or term certain see 397_f2d_82 9th cir revrul_85_24 1985_1_cb_329 revrul_73_405 1973_2_cb_321 the supreme court of state in case stated that where there has been an agreement actually entered into which the parties have attempted to put in writing but have failed because of a mistake either of themselves or of the scrivener the courts having jurisdiction in matters of equitable cognizance have power to reform the instrument in such manner as to make it express the true agreement and this in any_action or proceeding where a party to the agreement seeks to take advantage of the mistake in case the court_of_appeals of state division stated that a scrivener’s error occurs when the intention of the parties is identical at the time of the transaction but the written_agreement errs in expressing that intention in 387_us_456 the court considered whether a state trial court’s characterization of property rights conclusively binds a federal court or agency in a federal estate_tax controversy the court concluded that the decision of a state trial_court as to an underlying issue of state law should not be controlling when applied to a federal statute rather the highest court of the state is the best authority on the underlying substantive rule_of state law to be applied in the federal matter if there is no decision by that court then the federal authority must apply what it finds to be state law after giving proper regard to the state trial court’s determination and to relevant rulings of other courts of the state in this respect the federal_agency may be said in effect to be sitting as a state court plr-131733-08 state statute provides for the nonjudicial resolution of a matter if all necessary parties agree in a written_agreement under state statute a matter includes the determination of any question arising in the administration of a_trust and may include without limitation questions relating to construction of a_trust state statute provides that the written_agreement may be filed in court and that upon filing the agreement the written_agreement will be deemed approved by the court and is equivalent to a final court order binding on all persons interested in the trust in this case an examination of the relevant trust instruments and representations of the parties indicate that certain provisions of trusts are contrary to the intent of taxpayer and that those provisions are due to scrivener’s errors state law allows for the reformation of trusts due to scrivener’s error see case sec_3 and state statute sec_1 and allow the parties to reform trusts to correct the scrivener’s errors by filing nonjudicial agreements with the appropriate state court accordingly upon consideration of the facts and applicable case law we conclude that the proposed reformation based on scrivener’s errors is consistent with applicable state law therefore based on the facts submitted and the representations made we conclude that as a result of the reformation of the trusts due to scrivener’s errors taxpayer’s transfers to trusts will be considered completed gifts of present interests that qualify for the federal gift_tax annual exclusion under sec_2503 ruling sec_2001 provides that a tax is imposed on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2033 provides that the value of the gross_estate shall include the value of all property to the extent of the interest therein of the decedent at the time of death sec_2035 and provide that if the decedent made a transfer by trust or otherwise of an interest in any property or relinquished a power with respect to any property during the 3-year period ending on the date of the decedent's death and the value of such property or any interest therein would have been included in the decedent's gross_estate under sec_2036 sec_2037 sec_2038 or sec_2042 if such transferred interest or relinquished power had been retained by the decedent on the date of his death the value of the gross_estate shall include the value of any property or interest therein which would have been so included sec_2036 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in case of a bona_fide sale for an adequate_and_full_consideration in money_or_money's_worth by trust or otherwise under which he has retained for life or for any period not ascertainable without reference to his death or for any period which does not in fact end before his death the possession or enjoyment plr-131733-08 of or the right to the income from the property or the right either alone or in conjunction with any person to designate the persons who shall possess or enjoy the property or the income therefrom sec_20_2036-1 of the estate_tax regulations provides that the phrase right to designate the person or persons who shall possess or enjoy the transferred property or the income therefrom includes a reserved power to designate the person or persons to receive the income from the transferred property or to possess or enjoy nonincome-producing property during the decedent's life or during any other period described in a of this section with respect to such a power it is immaterial i whether the power was exercisable alone or only in conjunction with another person or persons whether or not having an adverse_interest ii in what capacity the power was exercisable by the decedent or by another person or persons in conjunction with the decedent and iii whether the exercise of the power was subject_to a contingency beyond the decedent's control which did not occur before his death eg the death of another person during the decedent's lifetime the phrase however does not include a power over the transferred property itself which does not affect the enjoyment of the income received or earned during the decedent's life nor does the phrase apply to a power held solely by a person other than the decedent but for example if the decedent reserved the unrestricted power to remove or discharge a trustee at any time and appoint himself as trustee the decedent is considered as having the powers of the trustee sec_2038 provides that the value of the gross_estate shall include the value of all property to the extent of any interest therein of which the decedent has at any time made a transfer except in the case of a bona_fide sale for adequate_and_full_consideration in money_or_money's_worth by trust or otherwise where the enjoyment thereof was subject at the date of death to any change through the exercise of a power in whatever capacity exercisable by the decedent alone or by the decedent in conjunction with any other person to alter amend revoke or terminate the interest in the property or where the decedent relinquished such power within the three-year period ending on the date of the decedent's death sec_2041 provides that the value of the gross_estate shall include the value of all property to the extent of any property with respect to which the decedent has at the time of his death a general_power_of_appointment created after date or with respect to which the decedent has at any time exercised or released such a power_of_appointment by a disposition which is of such nature that if it were a transfer of property owned by the decedent such property would be includible in the decedent's gross_estate under sec_2035 to inclusive sec_2041 provides that for purposes of sec_2041 the term general_power_of_appointment means a power which is exercisable in favor of the decedent his estate his creditors or the creditors of his estate plr-131733-08 sec_2041 provides that the lapse of a power_of_appointment created after date during the life of the individual possessing the power shall be considered a release of such power in this case the documentation submitted strongly indicates that taxpayer intended to relinquish all control_over the assets in trusts and that taxpayer has not retained any power_of_appointment over the assets in trust based on the facts submitted and the representations made we conclude that the reformation of trusts to correct the scrivener’s errors will be consistent with applicable state law see 387_us_456 therefore we conclude that as the result of the reformation of trusts taxpayer will not have retained any interest in the property of trusts for purposes of sec_2033 taxpayer will not have released transferred or relinquished any retained_interest or power that would subject the assets in trusts to inclusion in taxpayer's gross_estate under sec_2035 taxpayer will not have retained for taxpayer’s life the right either alone or in conjunction with any person to designate who will possess or enjoy the property or income from the trusts within the meaning of sec_2036 taxpayer will not have retained any power either alone or in conjunction with another person to alter amend revoke or terminate the reformed trusts within the meaning of sec_2038 and taxpayer will not have possessed a general_power_of_appointment as defined under sec_2041 with respect to trusts accordingly based on the facts submitted and the representations made and assuming that trusts are reformed pursuant to the terms described above we conclude that the value of the assets in trusts as reformed will not be included in taxpayer’s gross_estate under sec_2033 sec_2035 sec_2036 sec_2038 or sec_2041 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter further we express no opinion regarding the values of the interests in property transferred or whether any of those values exceed the annual exclusion amounts for the years at issue plr-131733-08 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely _________________________ lorraine e gardner senior counsel branch office of the associate chief_counsel passthroughs and special industries enclosure copy of letter for sec_6110 purposes cc
